Citation Nr: 0016663	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  97-07 209	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for Valley Fever.

2.  The propriety of the initial rating assigned for low back 
pain with sciatica.

3.  The propriety of the initial 20 percent rating assigned 
for right radial neuropathy, status post right carpal tunnel 
release with Dequervain's Disease.

4.  The propriety of the initial 10 percent rating assigned 
for right cubital tunnel and thoracic outlet syndromes with 
ulnar neuropathy.

5.  The propriety of the initial rating assigned for a hiatal 
hernia with reflux esophagitis and Barrett's esophagus.

6.  The propriety of the initial 0 percent (noncompensable) 
rating assigned for bursitis of the left hip.

7.  The propriety of the initial 0 percent (noncompensable) 
rating assigned for degenerative joint disease of the 
cervical spine at C4 and C5.


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
September 1977 until retiring in December 1995.

In February 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, denied the veteran's 
claims for service connection for ulcers of her esophagus, 
bursitis of her left knee, Valley Fever, and asthma.  The RO 
granted her claims for service connection for lumbar sciatica 
(which the RO initially rated as 10 percent disabling); for 
status post right carpal tunnel release with Dequervain's 
Disease (initially rated as 10 percent disabling); for right 
cubital tunnel and thoracic outlet syndromes (initially rated 
as 10 percent disabling); for bursitis of the left hip 
(initially rated at the noncompensable level of 0 percent); 
for degenerative joint disease of the cervical spine at C4 
and C5 (initially rated at the noncompensable level of 0 
percent); and for a hiatal hernia with gastroesophageal 
reflux (initially rated at the noncompensable level of 0 
percent).  She appealed to the Board of Veterans' Appeals 
(Board)-requesting service connection for the ulcers of her 
esophagus, bursitis of her left knee, and Valley Fever.  She 
also appealed for higher ratings for her lumbar sciatica, 
carpal tunnel release, cubital tunnel syndrome, bursitis of 
her left hip, degenerative joint disease of her cervical 
spine at C4 and C5, and hiatal hernia with gastroesophageal 
reflux.  She did not, however, "perfect" an appeal for 
service connection for asthma since she did not mention the 
condition at all in her substantive appeal (on VA Form 9).  
Consequently, that issue is not before the Board.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.203, 20.300, 20.301, 20.302, 20.303, 20.304, 
20.305, 20.306 (1999).




In June 1999, during the pendency of her appeal, the RO in 
Washington, D.C., increased the ratings for the veteran's low 
back pain with sciatica (from 10 to either 20/40 percent); 
for her carpal tunnel release (from 10 to 20 percent); and 
for her hiatal hernia with gastroesophageal reflux (from 0 to 
either 10/30 percent)-noting that her claim for the ulcers 
of her esophagus and Barrett's Syndrome was part and parcel 
of the hiatal hernia and gastroesophageal reflux disability 
and, therefore, encompassed by the higher rating.  Thus, 
there is no longer an issue before the Board concerning her 
entitlement to service connection for the ulcers.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The 
RO denied her request for higher ratings for her right 
cubital tunnel syndrome and bursitis of her left hip and 
continued to rate her degenerative joint disease of her 
cervical spine at C4 and C5 at the level initially assigned.  
The RO also granted service connection for the bursitis of 
her left knee (and assigned a 10 percent rating).  She did 
not appeal that rating, so the grant of service connection 
resolved her appeal concerning that issue as well.  
See Grantham, supra; see also Holland v. Brown, 9 Vet. App. 
324 (1996).

Since the veteran is contesting the propriety of the initial 
ratings assigned for the conditions that were service 
connected, the Board will adjudicate these claims on the 
basis of whether she is entitled to higher initial 
evaluations in light of the important distinction noted by 
the United States Court of Appeals for Veterans Claims 
(Court)-formerly, the United States Court of Veterans 
Appeals-in the recently-issued case of Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  The Board will address these 
claims in the REMAND following the ORDER, whereas the Board 
will issue a decision concerning the claim for service 
connection for Valley Fever.



FINDINGS OF FACT

1.  There is no competent medical evidence of record 
suggesting the veteran currently has Valley Fever or that she 
has at any time since experiencing fatigue and other symptoms 
associated with the condition during service in 1992.

2.  The claim for service connection for Valley Fever is not 
plausible.


CONCLUSION OF LAW

1.  The claim for service connection for Valley Fever is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claim for Service Connection for Valley Fever

Service connection may be granted for disability resulting 
from a disease or an injury that was incurred or aggravated 
while on active duty in the military.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

A preliminary determination, however, that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he/she has not satisfied this initial burden 
of submitting evidence sufficient to show that the claim is 
well grounded, then the appeal must be denied, and VA does 
not have a "duty to assist" the veteran in developing the 
evidence pertinent to the claim.  See Slater v. Brown, 
9 Vet. App. 240, 243 (1996); Murphy, 1 Vet. App. at 81-82.

In order for a claim for service connection to be well 
grounded, there must be:  (1) competent medical evidence of a 
current disability; (2) competent lay or medical evidence of 
a relevant injury or disease during service; and (3) 
competent medical evidence of a nexus between the current 
disability and the injury or disease in service.  Epps v. 
Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition during service, and that 
he/she still has such condition.  See also 38 C.F.R. 
§ 3.303(d).  Such evidence, however, must be medical unless 
it relates to a condition as to which, under the case law of 
the United States Court of Appeals for Veterans Claims 
(Court)-formerly the United States Court of Veterans 
Appeals-lay observation is competent.  If the chronicity 
provision is not applicable, a claim still may be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service, provided that 
continuity of symptomatology is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The veteran alleges that she developed Valley Fever while on 
active duty in the military as a result of being reassigned 
to the state of Arizona.  Although her service medical 
records confirm that she experienced fatigue and other 
symptoms as a residual of the condition during 1992, while in 
service, her service medical records also indicate the 
condition completely resolved that same year with treatment, 
without any chronic residuals whatsoever.  In fact, there has 
been no indication of a recurrence of the condition at any 
time during the years since, including when she underwent VA 
medical examinations in September and October 1997 in 
connection with her current appeal.  The VA physician who 
examined her on those occasions expressly indicated in the 
report of the evaluation that the condition "resolved" 
during service.  Consequently, the claim must be denied 
because there is no competent medical evidence suggesting the 
veteran currently has Valley Fever-much less that it is 
related to her service in the military.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran apparently is equating the diagnosis of Valley 
Fever during service (and the manifestation of the symptoms 
associated with it) as tantamount to concluding that she is 
entitled to service connection for this condition.  But, 
she must bear in mind that, for her claim to be well 
grounded, there still must be a medical diagnosis indicating 
that she currently has the condition, and there is no such 
diagnosis presently of record, so her claim is not plausible 
and, therefore, must be denied.  Furthermore, since she does 
not profess to have any specialized medical expertise and/or 
training herself, to diagnose a medical condition such as 
Valley Fever, her allegations purporting to do so have no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  A well-grounded claim must be supported by 
medical evidence-not just allegations-and there is no such 
evidence in this case.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

Since the veteran has not satisfied her initial burden of 
submitting evidence sufficient to show that her claim for 
service connection for Valley Fever is well grounded, VA is 
under no "duty to assist" her in developing the evidence 
pertinent to her claim.  See Morton v. West, 12 Vet. App. 477 
(1999); Epps, 126 F.3d at 1468 (1997).  Moreover, the Board 
is aware of no circumstances in this case that would put VA 
on notice that any additional relevant evidence may exist 
that, if obtained, would make the claim well grounded.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

The RO denied the veteran's claim on the same basis as the 
Board-due to the absence of any medical evidence suggesting 
that she currently has Valley Fever.  Obviously then, she is 
not prejudiced by the Board's decision to deny her claim 
in this manner.  See Bernard v. Brown, 4 Vet. App. 384, 392-
93 (1993).  The RO also apprised her in the April 1996 
Statement of the Case of the reasons for denying her claim.  
Therefore, the Board considers this decision as sufficient to 
inform her of the evidence necessary to well ground her claim 
and warrant further consideration on the merits.  
See 38 U.S.C.A. § 5103(a) (West 1999); Franzen v. Brown, 
9 Vet. App. 235, 238 (1996); Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).


ORDER

As evidence of a well-grounded claim has not been submitted, 
service connection for Valley Fever is denied.


REMAND

II.  Claims Contesting the Initial Ratings Assigned for the 
Service-Connected Disabilities

Unlike the claim for service connection, the Board finds that 
the remaining claims for higher initial ratings for the 
service-connected disabilities are plausible and, therefore, 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  Claims, as here, that service-connected 
disabilities are more severe than presently rated are well 
grounded where the veteran alleges that higher ratings are 
justified due to the status of the conditions.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  
Since the claims are well grounded, VA has a "duty to 
assist" the veteran in fully developing the evidence 
pertinent to them.  Murphy v. Derwinski, 1 Vet. App. 78, 81-
82 (1990).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with the 
criteria set forth in the VA's Schedule for 
Rating Disabilities-which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  When 
making determinations as to the appropriate rating to be 
assigned, VA must take into account her entire medical 
history and circumstances.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

In the Fenderson case alluded to above, the Court emphasized 
the distinction between a new claim for an increased (i.e., a 
higher) rating for an already
service-connected disability, as opposed to a case in which 
the veteran expresses dissatisfaction with the assignment of 
an initial rating where the disability in question has just 
been recognized as service connected.  In the former 
instance, the Court held that the holding of Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994)-that the current level of 
disability is of primary importance when assessing an 
increased rating claim-applies.  In the latter case, 
however, where, as here, the veteran has expressed 
dissatisfaction with the initial ratings assigned for her 
service-connected disabilities, the Francisco holding does 
not apply; rather, the VA must assess her level of disability 
from the date of her initial application for service 
connection and determine whether her level of disability 
warrants the assignment of different disability ratings at 
different times over the life of her claim-a practice known 
as "staged rating."  The RO issued the Statement of the 
Case in April 1996, prior to the Court's decision in 
Fenderson, but the Supplemental Statement of the Case the RO 
issued more recently, in August 1999, also does not include a 
discussion concerning the propriety of the initial ratings 
assigned for the service-connected disabilities or whether a 
"staged rating" would be appropriate in this instance.  
Consequently, a remand is necessary to provide the RO this 
opportunity and to avoid the veteran being unduly prejudiced 
in her appeal.  38 C.F.R. § 19.9; Bernard v. Brown, 
4 Vet. App. 384, 392-93 (1993).

Also, it is unclear from the August 1999 Supplemental 
Statement of the Case just how high the RO increased the 
rating for the veteran's hiatal hernia with 
reflux esophagitis and Barrett's esophagus.  According to a 
copy of the rating decision, itself, which the RO prepared in 
June 1999, the rating for this disability was increased from 
the noncompensable level (of 0 percent) to 30 percent, 
effective from January 1, 1996, the day following the 
veteran's retirement from the military.  However, in the 
August 1999 Supplemental Statement of the Case, which 
included a copy of that rating decision as a reference, the 
RO indicated the rating for this disability was being 
increased to only 10 percent, from the same effective date.  
There are similar discrepancies in the record concerning the 
rating for the low back pain with sciatica.  According to the 
June 1999 rating decision, the RO increased the rating for 
this disability from 10 to 20 percent, effective from January 
1, 1996, the day following the veteran's retirement from the 
military.  However, in the August 1999 Supplemental Statement 
of the Case, which, again, included a copy of that rating 
decision, the RO indicated the rating was being increased to 
40 percent, with the same effective date.  Since this appeal 
concerns the propriety of the initial ratings assigned for 
these disabilities, it is absolutely essential that the RO 
clarify exactly what those ratings are so the Board will know 
the starting point for its analysis of these claims.

The veteran also indicated in her January 1997 substantive 
appeal, and in documents she submitted along with it, that 
she has functional impairment in her low back (i.e., the 
lumbosacral segment of her spine)-and not in her neck 
(i.e., the cervical segment).  The results of her September 
and October 1997 VA medical evaluations bear this out, as she 
had absolutely no complaints concerning her cervical spine-
either at the time of that evaluation or historically.  There 
also was no radiographic (i.e., X-ray) evidence of 
degenerative joint disease (DJD, arthritis), and there were 
no actual clinical findings (e.g., stiffness or limitation of 
motion, atrophy, tenderness, etc.).  However, despite that, 
service connection is currently in effect for both low back 
pain with sciatica and degenerative joint disease at C4 and 
C5.  Thus, the RO should contact her and ask that she clarify 
whether she is seeking higher ratings for both of her 
disabilities or, instead, limiting her appeal to the 
impairment involving her low back.  This, in turn, will 
ensure that VA focuses its limited resources on issues that 
actually are being contested.  It also would be helpful in 
adjudicating her claims for higher ratings if she could 
undergo additional VA compensation evaluations.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the claims hereby are REMANDED to the RO for the 
following development and consideration:

1.  The RO should contact the veteran at 
her most recent address of record and ask 
that she clarify (in writing) whether she 
is seeking a higher rating for the 
service-connected degenerative joint 
disease in the cervical segment of her 
spine, at C4 and C5, or whether, instead, 
she is limiting her current appeal 
concerning her spine to the functional 
impairment in the lumbosacral segment 
caused by her low back pain with 
sciatica.  If she indicates she is not 
appealing the rating for the degenerative 
joint disease of her cervical spine, 
at C4 and C5, then this claim should be 
officially withdrawn from her current 
appeal and no further action taken 
concerning it.  If, however, she 
indicates she is contesting the initial 
rating assigned for the degenerative 
joint disease of her cervical spine, at 
C4 and C5, then the RO should complete 
any necessary development concerning this 
claim, to include that directed below.

2.  The RO should schedule the veteran 
for all appropriate VA medical 
evaluations to determine the severity of 
the disabilities at issue in this appeal.  
It is imperative that the physicians 
designated to examine the veteran review 
the evidence in her claims folder, 
including a complete copy of this REMAND.  
The reports of the examinations should 
reflect consideration of her pertinent 
medical history and complaints.  All 
pertinent clinical findings and tests 
should be performed.  The examiners must 
set forth the rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record in a 
typewritten report.

3.  The RO should review the reports of 
the evaluations to ensure they are in 
compliance with this REMAND.  
If deficient in any manner, appropriate 
corrective action should be undertaken.  
38 C.F.R. § 4.2

4.  After completion of the above 
development, and any additional 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claims contesting the propriety 
of the initial ratings assigned for the 
service-connected disabilities at issue.  
The RO's discussion of her claims must 
take into account all pertinent evidence 
of record, and all applicable laws, 
regulations, and case law, including 
the Court's decision in Fenderson.  The 
RO also must provide adequate reasons and 
bases for its determinations and address 
all issues and concerns that were noted 
in this REMAND.

5.  If the benefits requested by the 
veteran are not granted to her 
satisfaction, the RO should issue her 
an appropriate Supplemental Statement of 
the Case that correctly identifies the 
ratings for her disabilities, 
particularly her hiatal hernia with 
reflux esophagitis and Barrett's 
esophagus and her low back pain with 
sciatica, since the ratings for both of 
those disabilities are not clear from the 
most recent rating decision in June 1999 
and the Supplemental Statement of the 
Case issued in August 1999.  She then 
should be given an opportunity to submit 
additional evidence and/or argument in 
response prior to returning her case to 
the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  She need take no 
action until otherwise notified, but she may furnish 
additional evidence and/or argument while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

